DETAILED ACTION

Application filed 9/9/2021 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Specification and drawings are accepted.
IDS has been considered. PTO-1449 is attached. 
Application is pending. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Examiner would like to point out that a terminal disclaimer may be required with regard to parent patented application 16034128.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 8-9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 5 recites: 
5. The method of claim 1 further comprising saving at least a portion of the quality metrics in memory; and indexing the quality metrics saved in memory by assigning quality metrics corresponding to each codeword with a JSON value or key.
-	The claim refers to “memory” twice in the claim and the claim depends from claim 1 which also recites a memory. It is not clear which memory is being referred to in claim 5 as there is lack of proper antecedent basis. 
- 	Similar corrections are requested in claims 4, 8, 9 and 14.
Correction is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. USPN 8,843,812 B1 (herein: Tang) in view of Kwon et al. USPAP 20110093650A1 (herein: Kwon).
As per claim 1, Tang substantially teaches a method, comprising: generating quality metrics corresponding to decoding the codewords (i.e., Figure 2, step 200 and col. 4, line 64—col. 5, lines 1-9); and streaming the quality metrics to a memory manager to perform an error avoidance operation (i.e., Figure 2, steps 202-204 and col. 5, lines 10-36).  
Tang does not explicitly teach receiving codewords from a memory array as stated in the present application. However Kwon teaches in an analogous art (i.e., Figure 1 and paragraph 0038-0039) to read codewords from a memory array as stated in the present application. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to read the codewords from the memory array instead from the channel as taught by Tang. This would have been obvious to one having ordinary skill in the art because one of ordinary skill would have recognized that receiving codewords from a memory array or from a channel would have been an obvious engineering design choice and would not have altered the process of Tang as codewords are prone to errors in both instances. 
As per claim 2, Kwon substantially teaches, in view of above rejections, wherein streaming the quality metrics to the memory manager includes streaming the quality metrics from an error correction code (ECC) decoder to a quality metrics first in first out (FIFO) circuit and streaming the quality metrics from the quality metrics FIFO circuit to the memory manager (i.e., Figure 8, steps S304-S306 and paragraphs 0070-0075).  
As per claim 4, Tang substantially teaches, in view of above rejections, comprising encoding the quality metrics for storage in memory (i.e., Figure 2, step 204).  
As per claim 5, Kwon substantially teaches, in view of above rejections, comprising saving at least a portion of the quality metrics in memory; and indexing the quality metrics saved in memory by assigning quality metrics corresponding to each codeword with a JSON value or key (i.e., Figure 7, NV memory 247 and paragraph 0062; NV memory stores metadata or quality metric; the metadata is indexed with a value to identify location).  
As per claim 6, Tang substantially teaches, in view of above rejections, wherein: the portion of the quality metrics is a first portion of the quality metrics; and the method further comprises discarding a second portion of the quality metrics not saved in the memory (i.e., Figure 2, step 204 and col. 5, lines 22-36).  
As per claim 7, Kwon substantially teaches, in view of above rejections, referencing the quality metrics saved in the memory using the JSON value or key; and using the quality metrics saved in the memory in one or more post-processing error avoidance operations, in one or more error correction code (ECC) debugging operations, or in one of more ECC validation operations (i.e., Figure 7, NV memory 247 and paragraphs 0058-0062; NV memory stores metadata or quality metric; the metadata is indexed with a value to identify location).  
As per claim 8, Kwon substantially teaches, in view of above rejections, wherein using the quality metrics saved in memory includes using the quality metrics saved in memory in one or more manufacturing error avoidance operations, in one or more manufacturing ECC debugging operations, or in one or more manufacturing ECC validation operations (i.e., Figure 7, NV memory 247 and paragraphs 0058-0062; NV memory stores metadata or quality metric; the metadata is indexed with a value to identify location).  
As per claim 9, Kwon substantially teaches, in view of above rejections, wherein using the quality metrics saved in memory includes using the quality metrics saved in memory in one or more end-user error avoidance operations, in one or more end-user ECC debugging operations, or in one or more end-user ECC validation operations (i.e., Figure 7, NV memory 247 and paragraphs 0058-0062; NV memory stores metadata or quality metric; the metadata is indexed with a value to identify location).    
As per claim 10, Kwon substantially teaches, in view of above rejections, wherein receiving the codewords from the memory array including reading the codewords from the memory array as part of an access or scan operation (i.e., Figure 7 and paragraph 0039).  
As per claim 11, Tang substantially teaches, in view of above rejections, decoding the codewords to reconstruct original data strings that were encoded and stored in the memory array, wherein: decoding the codewords includes clearing the codewords, and generating the quality metrics corresponding to the decoding includes determining a number of bit flips required to clear each of the codewords (i.e., Figure 2, steps 202-204).  
As per claim 12, Kwon substantially teaches, in view of above rejections, streaming the quality metrics includes streaming the quality metrics to the memory manager without interrupting the decoding of the codewords (i.e., Figure 5 and paragraph 0059).  
As per claim 13, Tang substantially teaches (i.e., Figure 2 and col. 2, lines 12-31) a non-transitory, computer-readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform a method comprising: generating quality metrics corresponding to decoding codewords (i.e., Figure 2, step 200 and col. 4, line 64—col. 5, lines 1-9); and streaming the quality metrics to a memory manager to perform an error avoidance operation (i.e., Figure 2, steps 202-204 and col. 5, lines 10-36).  
Tang does not explicitly teach receiving codewords from a memory array as stated in the present application. However Kwon teaches in an analogous art (i.e., Figure 1 and paragraph 0038-0039) to read codewords from a memory array as stated in the present application. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to read the codewords from the memory array instead from the channel as taught by Tang. This would have been obvious to one having ordinary skill in the art because one of ordinary skill would have recognized that receiving codewords from a memory array or from a channel would have been an obvious engineering design choice and would not have altered the process of Tang as codewords are prone to errors in both instances.
As per claim 14, Kwon substantially teaches, in view of above rejections, wherein the method further comprises: saving at least a portion of the quality metrics in memory; and indexing the quality metrics saved in memory by assigning quality metrics corresponding to each codeword with a JSON value or key (i.e., Figure 7, NV memory 247 and paragraph 0062; NV memory stores metadata or quality metric; the metadata is indexed with a value to identify location).  
As per claim 15, Tang substantially teaches, in view of above rejections, wherein: the portion of the quality metrics is a first portion of the quality metrics; and the method further comprises discarding a second portion of the quality metrics not saved in the memory (i.e., Figure 2, step 204 and col. 5, lines 22-36).  
.  
As per claim 16, Kwon substantially teaches, in view of above rejections, wherein the method further comprises referencing the quality metrics saved in the memory using the JSON value or key (i.e., Figure 7, NV memory 247 and paragraph 0062; NV memory stores metadata or quality metric; the metadata is indexed with a value to identify location).  
As per claim 17, Kwon substantially teaches, in view of above rejections, wherein the method further comprises using the quality metrics saved in the memory in one or more post- processing error avoidance operations, in one or more error correction code (ECC) debugging operations, or in one of more ECC validation operations (i.e., Figure 7, NV memory 247 and paragraphs 0058-0062; NV memory stores metadata or quality metric; the metadata is indexed with a value to identify location).  
As per claim 18, Kwon substantially teaches, in view of above rejections, wherein: the method further comprises decoding the codewords to reconstruct original data strings that were encoded and stored in the memory array; and streaming the quality metrics includes streaming the quality metrics to the memory manager without interrupting the decoding of the codewords (i.e., Figure 5 and paragraph 0059).  
As per claim 19, Tang substantially teaches, in view of above rejections, wherein: decoding the codewords includes clearing the codewords; generating the quality metrics corresponding to the decoding includes determining a number of bit flips required to clear each of the codewords; and streaming the quality metrics includes streaming the number of bit flips required to clear each of the codewords to the memory manager (i.e., Figure 2, steps 202-204).  
As per claim 20, Kwon substantially teaches, in view of above rejections, wherein streaming the quality metrics includes streaming the quality metrics to the memory manager using a quality metrics first in first out (FIFO) circuit (i.e., Figure 8, steps S304-S306 and paragraphs 0070-0075).





















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. It is the Examiner’s conclusion that the claims of the present application, as presented, are not patentably distinct over the prior arts. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112